DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Receipt is acknowledged of applicant's amendment filed on 11/18/2021. Claims 1-17 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.       Claims 1-17 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Ivey et al., (US 8,214,084 B2), hereinafter refer to as Ivey.
          As to claim 1, Ivey discloses a system for facilitating control of a plurality of lighting devices, said system comprising:
at least one receiver (34);
at least one transmitter (Col 6, lines 57-67, or 38); and

- receive, via said at least one receiver, a light script specifying how the lighting devices should be controlled (Col 4, lines 28-49, the sensor detects and in response, sends a signal to the controller with information for the controller to specify how the devices should be controlled, i.e., occupation, Col 5, lines 23-47, Col 7, line 58-Col 8, line 3),
- analyze said light script to identify at least a subset of lighting devices of said plurality of lighting devices that should be controlled similarly according to said light script (Col 5, lines 48-60, i.e., the controller can analyze the detection signal and determine if other lights should be activated),
- form an incipient conception of a group of identified lighting devices of said subset based on said analysis of said light script (Col 5, lines 48-60, i.e., the grouping of the lights in the hallway as a predicted grouping of lights needed), and
- transmit, via said at least one transmitter, at least one message (β) identifying said identified lighting devices of said group (based on detection signal α) and comprising an identifier of said group, said at least one message causing said identified lighting devices of said group to be configured to carry out subsequent commands comprising said identifier (Col 5, lines 48-60, i.e., β grouping the hallway lights and command them to turn on based on the predicted occupation path, Col 5, lines 23-60).
          As to claim 2, the system of claim 1, Ivey further discloses wherein said light script comprises a plurality of commands, and each command of said plurality of commands specifies properties of one or more lighting devices to be controlled (col.5, lines 23-47).  
          As to claim 3, the system of claim 2, Ivey further discloses wherein said at least one processor is configured to identify one or more lighting devices of said subset having said properties for each command of said plurality of commands (Col 5, lines 23-60).  
          As to claim 4, the system of claim 3, Ivey further discloses wherein said at least one processor is configured to form said group of identified lighting devices from said identified one or more lighting devices by analyzing said plurality of commands (Col 5, lines 23-60).  
          As to claim 5, the system of claim 1, Ivey further discloses wherein said light script comprises a plurality of commands for controlling a plurality of identified lighting devices and said plurality of identified lighting devices comprises at least said identified lighting devices of said group (Col 5, lines 23-60).  
          As to claim 6, the system of claim 5, Ivey further discloses wherein said light script identifies at least one previously formed group of one or more of said plurality of identified lighting devices (Col 5, lines 23-60).           
          As to claim 7, the system of claim 1, Ivey further discloses wherein said group is a first group and wherein said at least one processor is further configured to use said at least one transmitter to transmit one or more commands for controlling one or more groups of identified lighting devices and/or one or more individually identified lighting devices, said one or more groups of identified lighting devices comprising said first group (Col 5, lines 23-60).  
          As to claim 8, the system of claim 7, Ivey further discloses wherein said at least one processor is configured to form said first group and transmit said at least one message before transmitting any of said one or more commands (Col 5, lines 23-60).  
          As to claim 9, the system of claim 7, Ivey further discloses wherein said at least one processor is configured to form said first group and transmit said at least one message after transmitting at least one of said one or more commands (Col 5, lines 23-60).  
          As to claim 10, the system of claim 1, Ivey further discloses wherein said at least one processor is further configured to form one or more further groups of identified lighting devicesApplication No. 16/612,048 Reply to Final Office Action of September 27, 2021by analyzing said light script, said identified devices of each of said one or more further groups being controlled similarly according to said light script (Col 5, lines 23-60).  
          As to claim 11, Ivey discloses A method of facilitating control of a plurality of lighting devices, said method comprising: 
- receiving, by at least one receiver, a light script specifying how the lighting devices should be controlled (Col 4, lines 28-49, the sensor detects and in response, sends a signal to the controller with information for the controller to specify how the devices should be controlled, i.e., occupation, Col 5, lines 23-47, Col 7, line 58-Col 8, line 3); 
- analyzing said light script to identify at least a subset of lighting devices of said plurality of lighting devices that should be controlled similarly according to said light script (Col 5, lines 48-60, i.e., the controller can analyze the detection signal and determine if other lights should be activated), 

- transmitting, via at least one transmitter, at least one message identifying said identified lighting devices of said group and comprising an identifier of said group, said at least one message causing said identified lighting devices of said group to be configured to carry out subsequent commands comprising said identifier (Col 5, lines 48-60, i.e., β grouping the hallway lights and command them to turn on based on the predicted occupation path, Col 5, lines 23-60).  
          As to claim 12, the method of claim 11, Ivey further discloses wherein said light script comprises a plurality of commands, and each command of said plurality of commands specifies properties of one or more lighting devices to be controlled (col.5, lines 23-47).  
          As to claim 13, the method of claim 11, Ivey further discloses wherein said light script comprises a plurality of commands for controlling a plurality of identified lighting devices and said plurality of identified lighting devices comprises at least said identified lighting devices of said group (Col 5, lines 23-60).  
          As to claim 14, the method of claim 11, Ivey further discloses wherein said group is a first group and wherein said at least one processor is further configured to use said at least one transmitter to transmit one or more commands for controlling one or more groups of identified lighting devices and/or one or more individually identified lighting devices, said one or more groups of identified lighting devices comprising said first group (Col 5, lines 23-60).  
          As to claim 15, Ivey further discloses a non-transitory storage medium comprising at least one software code portion, the software code portion, when run by at least one processor, being configured to cause said processor to perform the method of claim 11 (col.6, lines 41-56).  
          As to claim 16, the system of claim 1, Ivey further discloses wherein the at least one processor is further configured to receive lighting control assignments in which lighting control instructions are assigned to said subset, and configured to reassign said lighting control instructions such that said group is formed (the group is instantly form by the detection signal α, Col 5, lines 23-60).  
          As to claim 17, the method of claim 11, Ivey further discloses wherein the receiving comprises receiving lighting control assignments in which lighting control instructions are assigned to said subset and wherein said forming comprises reassigning said lighting control instructions such that said group is formed (the group is instantly form by the detection signal α, Col 5, lines 23-60).

Response to Arguments
6.         Applicants' arguments with respect to claims have been fully considered.  Applicants argument on “prior art fails to disclose and teach of form an incipient conception of a group…script (REMARKS, page 2, lines 1-2 from bottom up),” is moot in view of the new ground of rejections. Please see above for more details.
                                                     
Remarks
7.         The Final Office Action made on 09/27/2021 in response to amendment filed on 06/08/2021 has been withdrawn. 

Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844